Citation Nr: 0713097	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-25 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the benefit 
sought on appeal.  

The same decision also denied service connection for a low 
back condition.  A statement of the case (SOC) was issued in 
August 2003.  In an October 2005 rating decision, the RO 
awarded service connection for lumbar disc disease.  As such, 
the claim is no longer in appellate status.  

In December 2003, the veteran requested a hearing before his 
local Decision Review Officer.  The hearing was scheduled for 
June 2006.  A report of contact dated on the day of the 
hearing indicated the veteran appeared and chose to cancel 
the hearing.  As such, the hearing request is deemed 
withdrawn. 

In an April 2004 rating decision, the RO continued a 
noncompensable rating for bilateral pes planus.  The veteran 
disagreed with the continued noncompensable rating and an SOC 
was issued in March 2005, wherein the RO awarded an increased 
30 percent rating for bilateral pes planus effective January 
2003.  The veteran did not file a VA Form 9 and as such, the 
claim is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  There is no competent medical evidence of record of a 
current left knee disability.




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee condition are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The Board notes the veteran filed his service connection 
claim in April 2000.  The claim was originally denied in May 
2000, prior to the promulgation of the VCAA.  The veteran 
filed a notice of disagreement (NOD) in November 2000.  In an 
April 2001 letter, the RO notified the veteran to submit 
medical evidence of a left knee condition since his discharge 
from service to the present time.  He was further provided VA 
Form 21-4142, the necessary release to obtain medical records 
in support of his claim.  Thereafter, the claim was 
adjudicated in November 2001.  In a January 2004 letter, the 
veteran was provided with general notice of what the evidence 
must show to establish a claim for service connection.

In a January 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claim.  The January 2007 letter also provided notice 
consistent with the provisions of Dingess.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; post service private medical 
records; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for a left knee disability, other than the scar 
from the excision of a lipoma performed during service.  In 
this regard, the Board notes that service connection for a 
scar of the left knee was awarded in a July 2003 rating 
decision.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases such as 
arthritis may also be service connected on a presumptive 
basis if shown to a compensable degree within one year 
following discharge from service.  38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for a left knee 
condition is not warranted.  In this regard, service medical 
records show the veteran complained of left knee pain in 
October 1990.  Physical examination showed a 6x4 centimeter 
cyst, which caused pain when the veteran bent the left knee.  
There was no locking or giving way of the knee.  A soft 
tissue mass was identified over the lateral aspect of the 
patella causing grinding tension.  Removal was recommended.  
The veteran was diagnosed with patellofemoral syndrome in 
October 1990.  X-rays taken in October 1990 were negative.  

The excision of the lipoma was performed in December 1990.  
The veteran tolerated the procedure well and was taken to 
recovery with stable vital signs and in stable condition.  
The microscopic diagnosis was left knee lipoma.  There were 
no further complaints in service.  

Following service, records from Family Medicine dated in June 
1998 indicate the veteran complained of left knee pain 
exacerbated during sporting events or excessive activity.  
The veteran reported a past medical history of surgery on the 
left knee.  The veteran had a negative Drawer test.  The 
veteran was diagnosed with left knee sprain/strain.

Thereafter, there has been no evidence of a current left knee 
condition.  The only findings with respect to the left knee 
are complaints of pain.  It is important to point out at this 
juncture that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001). 

Upon VA examination in April 2001, the veteran reported 
occasional pain in the left knee as the only residual of the 
in-service surgery.  The left knee was normal looking upon 
physical examination except for the anterolateral surgical 
scar.  He had range of motion from zero to 140 degrees.  He 
was capable of repetition of the left knee motion.  Other 
than the scar, the examiner noted the left knee was normal. A 
left knee disorder other than the residual scar of the 
surgery was not diagnosed.

Records from University Pennsylvania Health System dated in 
June 2001 reveal that an electrodiagnostic evaluation of the 
bilateral lower extremities was normal.  Upon VA examination 
in April 2003, a transverse scar on the lateral left knee 
measuring five centimeters in length was noted.  The scar was 
non-tender and non adherent to the underlying structures.  It 
did not impede motion of the left knee.  

A Functional Capacity Evaluation dated in June 2002 from 
University Pennsylvania Health System noted the veteran 
complained of left knee pain upon heavy lifting.  No 
diagnosis was rendered.  Finally, the April 2005 VA 
examination noted the history of the left knee surgery in 
service.  The veteran was found to have a normal gait.  
Again, a left knee disorder was not diagnosed. 

In summary, the preponderance of the evidence is against a 
finding that the veteran suffered from a chronic knee 
disability in service.  Moreover, despite an isolated finding 
of left knee sprain in June 1998, there is no evidence of a 
current left knee disability, other than the already-service-
connected scar.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran asserts that a left knee condition has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See also Routen 
v. Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 
U.S. 962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, he is not competent to 
provide evidence of the etiology of a medical disorder).  
Such has not been shown, and the claim for service connection 
must therefore be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a left knee condition 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


